Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application 17/725,513 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,381,605 to Moyer. Moyer teaches a foldable desk comprising a fixed back frame (20) with a fixed desktop portion (32) on the top. The fixed back frame is composed of a pair of longitudinal posts (26) separated by a pair of transverse posts (36,46).  A foldable desktop portion (50) rotatably connected to the fixed desktop portion. A pair of support frames (70) are rotatably connected to the longitudinal posts. The support frames are composed of a pair of support longitudinal posts (72,74) separated by a pair of support frame transverse posts (76,78). A pair of adjustable feet (23) are located at the bottom of the longitudinal posts of the fixed back frame. The hinges (60, 80) are considered releasably connected via screws or by removing the hinge pin.  

Claim(s) 1-4 and 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,997,115 to Lockwood. Lockwood teaches a foldable desk comprising a fixed back frame (23) with a fixed desktop portion (31) on the top. The fixed back frame is composed of a pair of longitudinal posts (25,27) separated by a transverse posts (29). A diagonal post (33) between a transverse post and a longitudinal post.  A foldable desktop portion (83) rotatably connected to the fixed desktop portion. A pair of support frames (43,63) are rotatably connected to the longitudinal posts. The support frames are composed of a pair of support longitudinal posts (65,67, 45,47) separated by a pair of support frame transverse posts (49,51, 69,71). A diagonal post (53,73) is connected between a longitudinal post and a transverse post. A pair of adjustable feet (91) are located at the bottom of the longitudinal posts of the fixed back frame. The hinges (89) are considered releasably connected by removing the hinge pin.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,381,605 to Moyer. 
For further clarification regarding claim 5, 19, and 20, Moyer discloses every element as claimed and discussed above except an electrical interface/outlet. The examiner is taking Official Notice that it is well known in the art of tables, cabinets and furniture to add electric outlets/interfaces as a convenient location to charge/power electronic devices. Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the table of Moyer by adding an electric outlet to the fixed portion as is known in the art to provide a convenient location to charge/power an electronic device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637